DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/2/19, 10/25/19 and 2/10/21 have been considered by the examiner.
Claims Analysis
	The claimed invention contains multiple limitations that are not given patentable weight.  For example, claim 1 recites “An inkjet application device, which is configured to apply a liquid material having particles dispersed therein through use of an inkjet head”, which is an intended use limitation that has not been given patentable weight.  The liquid material does not limit or add structure to the claimed apparatus.  Claim 1 further recites the supply tank “accommodates a filter”, which has not been given patentable weight.  Accommodates means “to provide space for”.  Therefore, the supply tank is only required to provide space for a filter, thus, the filter limitation has not been given patentable weight.   
	In addition, claim 9 recites “subjected to water-repellent treatment”, which is a method limitation.  Product by process limitations have not been given patentable weight.  MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the supply tank accommodates a filter, which is configured to allow the particles in the liquid material to pass therethrough..”.  It is unclear what element “is” is referencing, the supply tank or the filter.
Claim 4 recites the limitations "the inner diameter", “the vertical length” and “the internal space”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the inner diameter" and “the internal space”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "the internal space" and “the inner portion”.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 7 requires “a fifth flow channel”, which is indefinite.  Claim 1 requires a first flow channel and a second flow channel.  Furthermore, claim 7 recites “the feedback tank”, which lacks proper antecedent basis.
	Claim 10 recites multiple instances of insufficient antecedent basis.  Only a single claim term should be used to refer to each claimed element.  Claim 10 does not clearly recite the claimed invention.
Claim 11 recites multiple instances of insufficient antecedent basis.  Only a single claim term should be used to refer to each claimed element.  Claim 11 does not clearly recite the claimed invention.
Claim 13 recites multiple instances of insufficient antecedent basis.  Only a single claim term should be used to refer to each claimed element.  Claim 13 does not clearly recite the claimed invention.
To the extent the claims are understood and interpreted by the Examiner, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Moriguchi et al., US 2015/0314607.
	Moriguchi teaches a liquid supplying apparatus, a liquid ejecting apparatus and liquid supplying method.  An air bubble residing in a filter chamber is purged at a high speed without inducing liquid ejection deficiency at a liquid ejection head. A filter chamber is divided into a first filter chamber and a second filter chamber via a filter. A pump circulates ink through an ink tube and a bypass path between an ink tank and the first filter chamber. A valve capable of regulating a flow of the ink is provided at the ink tube that allows the second filter chamber and a print head to communicate with each other (abstract).
	The ink supplying apparatus includes a print head 1 capable of ejecting ink, an ink tank 2, a filter chamber 3, and an openable/closable valve 5. These members are connected to each other via ink tubes 8 (8A, 8B, 8C, and 8D). The print head 1 is provided with a print element board 10 including a plurality of ejection ports and a plurality of ejection energy generating elements, and thus, is configured to eject an ink droplet (i.e., a liquid droplet) 9 from the ejection port by utilizing ejection energy generated by the ejection energy generating element. An electrothermal transducer (i.e., a heater), a piezoelectric element, or the like may be used as the ejection energy generating element. In the case of the use of the electrothermal transducer, ink is foamed by the generated heat, and thus, the ink droplet 9 can be ejected from the ejection port by utilizing the foaming energy [0022]. 

    PNG
    media_image1.png
    485
    590
    media_image1.png
    Greyscale

	As shown in FIG. 1, the filter chamber 3 is provided with a filter 4 for suppressing waste or the like from intruding into the print head 1. The filter 4 divides the filter chamber 3 into an upstream filter chamber (i.e., a first filter chamber) 3A positioned upstream in an ink supply direction with respect to the print head 1 and a downstream filter chamber (i.e., a second filter chamber) 3B positioned downstream in the supply direction. The ink tank 2 and the upstream filter chamber 3A communicate with each other via the ink tube 8A forming a first supply path and a bypass path (i.e., a third supply path) 7. At the ink tube 8A is provided a first pump (i.e., a pressurizing pump) 6A such as a tube pump so as to feed the ink contained in the ink tank 2 to the upstream filter chamber 3A. The downstream filter chamber 3B and an inlet 24 formed at the valve 5 communicate with each other via the ink tube 8B. The ink passing the filter 4 is fed to the valve 5. An outlet 25 formed at the valve 5 and an ink inlet 13 formed at the print head 1 communicate with each other via the ink tube 8C. The ink is supplied from the valve 5 to an ink channel 12 formed in the print head 1. The ink tubes 8B and 8C form a second supply path for supplying the ink staying in the downstream filter chamber 3B to the print head 1. The ink supplied to the ink channel 12 is fed to the print element board 10, and then, is ejected from the ejection port in the form of the ink droplet 9 by an ejection energy generating element such as an electrothermal transducer. The ink channel 12 communicates with an ink outlet 14 that communicates with the ink tank 2 via the ink tube 8D. The ink tube 8D is provided with a second pump 6B such as a tube pump for feeding the ink into the ink tank 2 from the ink outlet 14 [0025].  

    PNG
    media_image2.png
    301
    462
    media_image2.png
    Greyscale

As shown in FIG. 2A, during a printing operation, the valve 5 is opened, and further, the first and second pumps 6A and 6B are operated so that a predetermined negative pressure is maintained inside of the print head 1 while the ink is supplied to the print head 1 through the filter chamber 3 and the valve 5. Specifically, the ink contained in the ink tank 2 is pressure-supplied to the upstream filter chamber 3A by the first pump 6A, and further, the ink staying in the print head 1 is sucked by the second pump 6B. Consequently, the predetermined negative pressure is maintained inside of the print head 1 while the ink is supplied to the print head 1. A communication port 2A allows the ink tank 2 to communicate with the atmosphere. Therefore, an air bubble residing in the ink can be purged inside of the ink tank 2. In a case where some air bubbles residing in the ink that cannot be purged from the ink tank 2 flows into the ink tube 8A, and further, in a case where dissolved air residing in the ink grows to produce air bubbles, the air bubbles are liable to reside in the upstream filter chamber 3A and be caught on the filter 4 inside of the upstream filter chamber 3A, in particular. The air bubbles residing inside of the upstream filter chamber 3A aggregate, and thus, are turned into a large air bubble 15 shown in FIG. 2A. In this case, the ink is inhibited from being supplied, thereby possibly inducing ink ejection deficiency or the like. In the case of, in particular, the elongate print head 1 in the present embodiment, a quantity of air bubbles 15 residing in the filter 4 is likely to be increased according to an increase in total ink ejection amount. 
An operation (ink circulation purging) for purging the above-described air bubble 15 is performed in the present embodiment. First, the valve 5 is closed, and further, the pumps 6A and 6B are stopped, thereby stopping the ink supply, as shown in FIG. 2B. In this manner, the air bubble 15 is prevented from intruding into the print head 1. Thereafter, the first pump 6A is driven so that the ink contained in the ink tank 2 is press-fed to the upstream filter chamber 3A, and then, the ink staying in the upstream filter chamber 3A is returned to the ink tank 2 through the bypass path 7, as shown in FIG. 2C. In this manner, the ink is circulated between the ink tank 2 and the upstream filter chamber 3A so that the air bubble 15 is retrieved with the ink, thus purging the air bubble 15 from the ink inside of the ink tank 2. At this time, since the valve 5 is closed, it is possible to suppress the intrusion of the air bubble 15 into the downstream filter chamber 3B and the print head 1 from the upstream filter chamber 3A. Consequently, the pump 6A can be driven by a strong ink press-feeding force (i.e., the pressurizing force), so that the intrusion of the air bubble into the print head 1 can be suppressed while the air bubble 15 can be purged at a high speed [0027-0028].
Thus the claims are anticipated.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not teach the specific dimensions of each of claims 3-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727